 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 Case No.: 17cr3128-LAB-1 and
                                   Plaintiff,   18cv2524-LAB
12
13    v.                                        ORDER DENYING PETITION
                                                UNDER 28 U.S.C. § 2255
14    KIANA PAOLA GARCIA,
15                              Defendant.
16
17         Defendant Kiana Paola Garcia pled guilty pursuant to a plea agreement to
18   one count each of importation of methamphetamine, cocaine, and heroin. On
19   December 20, 2017, the Court sentenced her to 50 months’ imprisonment on each
20   count, to run concurrently, followed by four years’ supervised release on each
21   count, also to run concurrently. Under her plea agreement, she waived appeal and
22   collateral attack, other than on the basis of ineffective assistance of counsel. (See
23   Docket no. 14 (Plea Agrmt.), at 14.)
24         On November 5, 2018, she filed a petition to vacate her conviction under 28
25   U.S.C. §2255. (Docket no. 27 (Pet.).) The Court ordered the government to file,
26   as a response, a transcript of Garcia’s change of plea hearing before Magistrate
27   Judge William Gallo, which the government has now done. (Docket no. 29.)
28   ///

                                                1
                                                              17cr3128-LAB-1 and 18cv2524-LAB
 1         Garcia argues that her lawyer, Mr. Schlein, was ineffective, because he
 2   contacted her mother to ask for some unspecified documents, even though she
 3   asked him not to. (Pet. at 4.) She also argues that he failed to communicate with
 4   her before and after her guilty plea. (Id. at 5, 7.) Specifically, she claims he rushed
 5   her into signing the plea agreement, did not provide her with some unspecified
 6   discovery documents, and did not confer with her about some unspecified
 7   concerns she had about the presentence report. (Id.) Garcia also argues that her
 8   counsel never told her that he could argue with the prosecutor for a lesser sentence
 9   and did not argue forcefully enough for a lower sentence. (Id. at 7.) She also
10   mentions that at sentencing, the prosecutor made some favorable arguments that
11   she had never heard her own attorney mention. (Id.)
12         To be entitled to a hearing, a defendant petitioning under § 2255 must allege
13   specific facts which, if true, would entitle her to relief. United States v. McMullen,
14   98 F.3d 1155, 1159 (9th Cir. 1996). No hearing is required in order to examine
15   vague or conclusory allegations. Blackledge v. Allison, 431 U.S. 63, 72–73 (1977);
16   United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993). Likewise, under 28
17   U.S.C. § 2255(b), if the records and files and the petition itself conclusively show
18   that the prisoner is not entitled to relief, no hearing is required.
19         To establish a claim for ineffective assistance of counsel, a defendant must
20   show both that her counsel’s performance fell below an objective standard of
21   reasonableness, and that it prejudiced her. Strickland v. Washington, 466 U.S.
22   668, 687–88, 692 (1984). See also Hill v. Lockhart, 474 U.S. 52, 58 (1985)
23   (applying Strickland test to guilty pleas based on alleged ineffective assistance of
24   counsel).
25         No hearing is required as to most of Garcia’s claims. Even assuming Garcia’s
26   attorney did not have express or implied consent to contact her mother for
27   information, Garcia does not point to any prejudice as a result of this alleged
28   violation. Claims regarding discovery and unspecified concerns about the

                                                 2
                                                                 17cr3128-LAB-1 and 18cv2524-LAB
 1   presentence report are vague, and Garcia does not identify any prejudice from
 2   these supposed errors either. She also argues that her lawyer did not visit her
 3   enough, though she agrees he visited her several times for around fifteen minutes
 4   and that she was able to contact him. Other than not being given enough time to
 5   consider her guilty plea (which is discussed below), she has not identified any
 6   prejudice from lack of communication with her lawyer.
 7         Garcia’s claims concerning her lawyer’s allegedly inadequate efforts to
 8   obtain a lighter sentence do not satisfy either of the Strickland prongs. The record
 9   makes clear her lawyer obtained a favorable plea offer, and communicated it to
10   her, which she accepted. Both her attorney and the government asked the Court
11   to give her the benefit of fast track, acceptance of responsibility, minor role, and
12   safety valve. (See Docket nos. 22, 24 (Sentencing Summary Charts).) She was
13   ultimately sentenced to 51 months, well below the low end of the guideline range
14   which was 70 months. She has not alleged any facts suggesting a more favorable
15   plea deal was reasonably likely. Other than a conclusory suggestion that her
16   lawyer should have argued with the prosecutor, she has not suggested what he
17   could have done to obtain a more favorable plea deal. She also claims he was
18   ineffective for allowing the prosecutor to make certain arguments at sentencing,
19   instead of making them himself. But she has not pled facts suggesting this was an
20   ineffective strategy or that it in any way prejudiced her. Nor has she pointed to
21   anything her lawyer should have said that the Court was not made aware of.
22         The only reasonably plausible claim was that Garcia’s lawyer rushed her into
23   deciding whether to plead guilty, and into signing the plea agreement. Here, the
24   transcript of the change of plea hearing belies the unsworn allegations in her
25   petition. At that hearing, when Garcia was under oath (Docket no. 29 (Tr.) at 3:11),
26   the following colloquy took place between her, Magistrate Judge Gallo, and her
27   lawyer, Mr. Schlein:
28   ///

                                              3
                                                              17cr3128-LAB-1 and 18cv2524-LAB
 1         The Court: Before you signed and initialed the plea agreement, did you read
           it over carefully or have it translated and read to you in order to understand
 2
           it?
 3         ...
           The Defendant: Yes.
 4
 5         The Court: Have you had sufficient time to discuss your case and the plea
           agreement with your attorney and have all of your questions answered?
 6
           ...
 7
           The Defendant: Yes.
 8
 9         The Court: Are you satisfied with the advice your attorney has given you?
           ...
10
           The Defendant: Yes.
11         ...
           The Court: Counsel, do you also believe you’ve had sufficient time to discuss
12
           the case and the agreement with your client and answer [her] questions?
13
           Mr. Schlein: Yes, Your Honor.
14
           ...
15         The Court: Are you satisfied your client understands the agreement?
16
           Mr. Schlein: Yes, Your Honor.
17
18   (Tr. at 7:19–8:19.)
19         Statements made under oath and in open court are accorded significant
20   weight, and Garcia’s later contradictory allegations about being rushed and not
21   having enough time to consider the agreement are insufficient to overcome that,
22   or to require a hearing. See Shah v. United States, 878 F.2d 1156, 1162 (9th Cir.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                              4
                                                              17cr3128-LAB-1 and 18cv2524-LAB
 1   1989) (“[S]olemn declarations in open court carry a strong presumption of verity.”)
 2   (quoting Blackledge, 431 U.S. at 74).
 3        The petition is DENIED.
 4         IT IS SO ORDERED.
 5   Dated: May 6, 2019
 6
 7                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                             17cr3128-LAB-1 and 18cv2524-LAB
